Third District Court of Appeal
                               State of Florida

                         Opinion filed March 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-273
                      Lower Tribunal No. 16-253-A-M
                          ________________


                          The State of Florida,
                                  Appellant,

                                     vs.

                        Gary Charles Moore, II,
                                  Appellee.


     An Appeal from the Circuit Court for Monroe County, Ruth Becker,
Judge.

      Ashley Moody, Attorney General, and Richard L. Polin, Assistant
Attorney General, for appellant.

      Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant
Public Defender, for appellee.


Before EMAS, GORDO and LOBREE, JJ.

     EMAS, J.
      I.    INTRODUCTION

      The State appeals from an order granting the motion of defendant,

Gary Charles Moore, II, to dismiss criminal charges against him based upon

self-defense immunity conferred by Florida’s Stand Your Ground law,

section 776.032, Florida Statutes (2016).

      We reverse and remand the cause for reinstatement of the criminal

charges, because defendant’s motion failed to meet the threshold pleading

requirement for raising a prima facie claim of self-defense immunity.

      II.   FACTS AND PROCEDURAL BACKGROUND

      The State charged Moore by information with second-degree murder

of Jonathan Stevens, alleging Moore shot and killed Stevens with a shotgun

on December 23, 2016. On August 22, 2018, Moore filed a motion entitled

“Motion to Dismiss Based on Statutory Immunity” alleging that Moore acted

in self-defense in shooting and killing Stevens. Section 776.032, entitled

“Immunity from criminal prosecution and civil action for justifiable use or

threatened use of force” provides in pertinent part:

      (1) A person who uses or threatens to use force as permitted
      in s. 776.012, s. 776.013, or s. 776.031 is justified in such
      conduct and is immune from criminal prosecution . . . . As used
      in this subsection, the term “criminal prosecution” includes
      arresting, detaining in custody, and charging or prosecuting the
      defendant.

                                     ***


                                      2
      (4) In a criminal prosecution, once a prima facie claim of self-
      defense immunity from criminal prosecution has been
      raised by the defendant at a pretrial immunity hearing, the
      burden of proof by clear and convincing evidence is on the party
      seeking to overcome the immunity from criminal prosecution
      provided in subsection (1).

(Emphasis added).

      Given the central importance of the factual allegations asserted in

support of the immunity claim, the fifteen numbered paragraphs contained in

Moore’s motion are set forth below. Emphasis has been added to those

portions most relevant to a determination of whether Moore has alleged

sufficient facts to raise a prima facie claim of self-defense immunity pursuant

to section 776.032(4), thereby shifting the burden to the State to establish,

by clear and convincing evidence, that Moore is not entitled to self-defense

immunity from criminal prosecution for shooting and killing Jonathan

Stevens.

           The Allegations in Defendant’s Motion to Dismiss

   1. The Defendant is charged by Information with Second Degree
      Murder with a Firearm.
   2. On December 23, 2016, the Defendant called 911 and
      reported that he had shot Jonathan Stevens with a shotgun.
      The Defendant provided his full name and address, and he
      requested that medics respond.          The Defendant further




                                      3
reported to the 911-operator that Stevens had threatened
him.
3.     When the police arrived, after initially responding to the
wrong location, they located the Defendant on scene. The
Defendant informed the responding deputies that he was the one
who called the police.
4.     The police also located Stevens lying unconscious on
the ground with a single shotgun wound to his abdomen.
Despite life-saving efforts on scene, Stevens succumbed to his
injuries. (The medical examiner testified in his deposition that
Stevens most likely did not live more than two minutes after he
was shot.)
5.     The shooting occurred at 10660 7th Ave. Gulf, Marathon,
Florida, where there is located a two-bedroom, single family
home owned and occupied by Robert McElroy. (McElroy was
not home at the time of the shooting, having gone to visit family
for the holidays.) Several months prior to the shooting, the
Defendant moved into the home where he occupied one of the
bedrooms and paid rent to McElroy.          (The Defendant and
McElroy had known each other approximately fifteen years.)
6.     Shortly after the Defendant moved in with McElroy,
Stevens [the decedent] moved into a travel trailer situated on the
property, which was also owned by McElroy. The Defendant
facilitated this arrangement at the request of a mutual friend.
7.     Between the house and the travel trailer, there was an area
in the front yard, including a picnic table, where the men would
often congregate to eat, drink and otherwise enjoy the outdoors.


                                4
While Stevens had been inside the [Defendant’s] house on
a couple of occasions as a guest, his tenancy in the travel
trailer did not grant him general access to the interior of the
house.
8.   When the police arrived following Defendant's 911 call,
the Defendant had two cuts on his face that were bleeding.
Paramedics cleaned the cuts, and the Defendant was
advised he might need stitches. The Defendant informed
the police that Stevens had caused the cuts. This was not
the first act of violence perpetrated by Stevens upon the
Defendant.
9. On or about December 7, 2016, about two weeks prior to
the shooting, an incident occurred at the house where
Stevens unexpectedly punched the Defendant, knocking
him out cold. This was precipitated by Stevens extinguishing
his cigarette in a bowl of chili offered to him by the Defendant,
which caused the Defendant to curse at Stevens. Stevens then
punched the Defendant, knocking him out for 2-3 minutes. This
incident was witnessed by McElroy, and, to some extent, by
McElroy's guest, Catherine Bell. Following the incident, McElroy
asked Stevens to move out by the end of the year.
10. Robert Dosh, who was then a detective, responded to the
scene of the shooting to investigate. This was the first homicide
case he worked as the lead detective. Other than Moore and
Stevens, no witnesses to the shooting were ever located.
Several drops of blood were located by the doorway to the
house, and a shotgun shell was located under a truck parked


                               5
close to the front porch of the house. (Upon their arrival, the
police located the shotgun leaning up against the house near the
front door. The shotgun was unloaded and the muzzle was
pointing upward.) Stevens was lying within close proximity
to the front porch. Dosh concluded that the Defendant was
on his front porch when the shotgun was fired.
11. The police obtained no information as to what occurred
immediately prior to the shooting. The police have no information
as to how long the Defendant was on the property prior to the
shooting. The police have no information as to whether Stevens
was moving toward the Defendant, or otherwise threatening him,
prior to the shooting. The police have no information to refute
that Stevens caused the cuts on Defendant's face, nor do the
police have any information as to how the cuts were caused. The
police developed no evidence that Defendant's use of deadly
force was unlawful.
12. The Defendant told at least one deputy on scene that he
acted in self-defense. [Deputy] Dosh has testified that he has
no evidence that the shooting did not occur in self-defense:
      Q: Do you have any evidence that this shooting did
      not occur in self- defense?
      A: No.
      (Arthur Hearing, p.70, lines 13-15).
Dosh has further testified that he does not exclude the possibility
that the shooting occurred in self-defense:
      Q: [A]re you saying then that you don't exclude the
      possibility that this was self-defense?


                                6
            A. I'm not excluding anything.
            (Dosh deposition, p.107, lines 2-4).
     13. Prior to making an arrest, Dosh conferred with ASA Val
     Winter. According to Dosh, he and ASA Winter did not discuss
     the possibility that the shooting was the result of lawful self-
     defense.
     14. Stevens was larger and more physically capable than the
     Defendant. Stevens was 6'2'' and weighed 210 lbs. (Medical
     Examiner's report, p.1.) The Defendant is 5'7" and weighs 195
     lbs.     Furthermore, the Defendant has had multiple back
     surgeries, the result of which is permanent rods and screws in
     his back and a 25% permanent impairment rating in his lumbar
     spine.
     15. According to the toxicology report, Stevens’ blood alcohol
     level was twice the legal limit (.16). Stevens also tested positive
     for cannabinoids in his urine, and cannabis was located in
     Stevens’ trailer.

     The motion was signed by Moore’s attorney, but not by Moore. The

motion was not sworn to by Moore, his counsel, or anyone else. 1 The State


1
   Our holding of legal insufficiency is not premised upon the fact that the
motion to dismiss is not sworn to by someone with personal knowledge or
supported by evidence or testimony establishing the facts in the motion to
dismiss. We recently held that this failure does not by itself defeat such a
motion. See Casanova v. State, 46 Fla. L. Weekly D2326, 2021 WL 4978408
(Fla. 3d DCA October 27, 2021); State v. Cassaday, 315 So. 3d 705 (Fla.
4th DCA 2021); Rogers v. State, 303 So. 3d 1266 (Fla. 5th DCA 2020);
Jefferson v. State, 264 So. 3d 1019 (Fla. 2d DCA 2018).

                                      7
objected and moved to strike the motion because it failed to contain sufficient

allegations to meet the threshold requirement for raising a prima facie claim

of immunity under section 776.032(4) (providing: “[O]nce a prima facie claim

of self-defense immunity from criminal prosecution has been raised by the

defendant at a pretrial immunity hearing, the burden of proof by clear and

convincing evidence is on the party seeking to overcome the immunity from

criminal prosecution provided in subsection (1).”) The trial court denied the

State’s motion to strike based on legal insufficiency and proceeded to an

evidentiary hearing on the motion, ultimately granting Moore’s motion and

dismissing the charges. This appeal follows.

      III.   DISCUSSION AND ANALYSIS

      A determination of the legal sufficiency of a motion to dismiss is a

question of law, which we review de novo. Florida Bar v. Greene, 926 So.

2d 1195 (Fla. 2006); State v. Espinosa, 264 So. 3d 1055 (Fla. 3d DCA 2019).

The first step in seeking dismissal based on self-defense immunity requires

that “a prima facie claim of self-defense immunity from criminal prosecution

has been raised by the defendant.”        § 776.032(4), Fla. Stat.    Once a

defendant has met this threshold, “the burden of proof by clear and

convincing evidence is on the party seeking to overcome the immunity from

criminal prosecution.” Id. Our sister court in Jefferson v. State, 264 So. 3d



                                      8
1019 (Fla. 2d DCA 2018), addressed the significance of the statutory phrase

requiring a defendant to “raise” a “prima facie claim of self-defense

immunity”:

      Utilization of “raised,” coupled with the aforementioned ordinary
      meaning of “prima facie claim,” yields clear textual support that
      the legislature did not intend the person asserting Stand Your
      Ground immunity to first prove that prima facie claim of self-
      defense. Instead, the text indicates that the legislature intended
      that the person simply bring that yet to be disproven prima facie
      claim of self-defense to a pretrial immunity hearing for the trial
      judge to determine, at first glance, if all elements required to
      demonstrate the particular self-defense statute are present. This
      is confirmed by the legislature's refusal to prescribe an
      evidentiary “burden of proof” to the person asserting immunity in
      the Stand Your Ground statute.

Id. at 1027.

      Nevertheless, and as our sister court noted in Jefferson, a defendant

is still required to “allege a facially sufficient prima facie claim of justifiable

use of force under chapter 776 in a motion to dismiss filed under rule

3.190(b) and present argument in support of that motion at a pretrial

immunity hearing.” Id. at 1028-29. See also Langel v. State, 255 So. 3d

359, 362 (Fla. 4th DCA 2018) (“To raise a ‘prima facie claim of self-defense

immunity from criminal prosecution’ under section 776.032(4), a defendant

must show that the elements for the justifiable use of force are met.”)

      Section 776.012(2), Florida Statutes (2016) (“Use or threatened use of

force in defense of person”) provides:


                                        9
      A person is justified in using or threatening to use deadly force if
      he or she reasonably believes that using or threatening to use
      such force is necessary to prevent imminent death or great bodily
      harm to himself or herself or another or to prevent the imminent
      commission of a forcible felony. A person who uses or threatens
      to use deadly force in accordance with this subsection does not
      have a duty to retreat and has the right to stand his or her ground
      if the person using or threatening to use the deadly force is not
      engaged in a criminal activity and is in a place where he or she
      has a right to be.

      We find further guidance in Florida Standard Jury Instruction 3.6(f) on

Justifiable Use of Deadly Force, which provides in pertinent part:

      The use of deadly force is justifiable if defendant reasonably
      believed that the force was necessary to prevent imminent
      death or great bodily harm to [himself] [herself] while
      resisting:

            another’s attempt to murder [him] [her], or

            any attempt to commit (applicable felony) upon [him]
            [her], or

            any attempt to commit (applicable felony) upon or in
            any dwelling house in which [he] [she] was present.

      If defendant was not otherwise engaged in criminal activity and
      was in a place [he] [she] had a right to be, then [he] [she] had no
      duty to retreat and had the right to stand [his] [her] ground.

Fla Std. J. Instr. (Crim.) 3.6(f) (emphasis added).

      Thus, to meet the statutory requirement of raising a “prima facie claim

of self-defense immunity” sufficient to shift the burden to the State, Moore’s

motion had to allege specific facts that show or tend to show:



                                      10
     1) Moore used deadly force

     2) Moore reasonably believed deadly force was necessary to prevent

        imminent death or great bodily harm to himself or another

     3) Moore used such deadly force while resisting

           a) Stevens’ attempt to murder him; or

           b) Stevens’ attempt to commit a forcible felony upon him; or

           c) Stevens’ attempt to commit a forcible felony upon or in

              Moore’s dwelling.

     4) Moore was not otherwise engaged in criminal activity and was in a

        place he had a right to be (and thus had no duty to retreat and had

        the right to stand his ground);

     5) Stevens was in the process of unlawfully and forcefully entering

        Moore’s dwelling, or had unlawfully and forcibly entered Moore’s

        dwelling (thus creating a presumption that Moore had a reasonable

        fear of imminent peril of death or great bodily harm to himself when

        using deadly force)

     We hold that Moore’s motion failed to raise a prima facie claim of self-

defense immunity, because it did not allege specific facts that show or tend

to show that Moore used deadly force because he had a reasonable belief

that such force was necessary to prevent imminent death or great bodily



                                     11
harm to him; or that Moore used such deadly force while attempting to resist

Stevens’ attempt to murder Moore, or Stevens’ attempt to commit a forcible

felony on Moore, or Stevens’ attempt to unlawfully and forcibly enter Moore’s

home. The motion does not allege that an altercation even occurred, much

less how it occurred; who initiated it; what threats were actually made;

whether and how any conduct by Stevens placed Moore in fear of imminent

death or great bodily harm; or what forcible felony or other actions or conduct

of Stevens led Moore to reasonably believe he had to resort to the use of

deadly force. 2


2
  Ironically, paragraph eleven of Moore’s motion makes passing reference to
the very type of information needed to raise a prima facie claim of self-
defense immunity; however, this reference is made merely in the context of
alleging that the police have no such information in its possession:

      The police obtained no information as to what occurred
      immediately prior to the shooting. The police have no
      information as to how long the Defendant was on the property
      prior to the shooting. The police have no information as to
      whether Stevens was moving toward the Defendant, or
      otherwise threatening him, prior to the shooting. The police
      have no information to refute that Stevens caused the cuts on
      Defendant's face, nor do the police have any information as to
      how the cuts were caused. The police developed no evidence
      that Defendant's use of deadly force was unlawful.

(Emphasis added). Such allegations do not represent an affirmative claim
of self-defense, but rather a claim that the State or the police cannot
disprove an assertion of self-defense immunity. While such an allegation
or argument may be relevant at an evidentiary hearing, it does not serve to
satisfy defendant’s initial burden to allege specific facts which affirmatively

                                      12
      We further note it is insufficient to merely allege in conclusory fashion

that Moore “acted in self-defense” or (even more attenuated in this case) that

Moore “told at least one deputy that he acted in self-defense.” 3

      And although Moore’s Answer Brief states that “just before the

shooting . . . Mr. Stevens . . . attacked Mr. Moore, causing the injury to

his eye,” Moore fails to provide any record cite to support the above

statement. Indeed, Moore cannot provide such a record cite, for the fifteen

numbered paragraphs in Moore’s motion to dismiss do not include an

allegation that, just before the shooting, Mr. Stevens attacked Mr. Moore,

causing injury to his eye. In fact, the motion to dismiss does not even contain

the words “just before the shooting,” “attacked,” “injury” or “eye.”

      We do not know from the allegations in the motion whether, for

example, Moore shot Stevens because of some threat that was made, or

because of cuts that were “caused by” Stevens. Nor do we know whether


show or tend to show the elements of a self-defense claim that entitle him to
immunity.
3
  We note, but do not reach, the question of whether this type of attenuated
allegation (merely repeating a statement previously made by a defendant to
a third person) rather than an affirmative statement—“I acted in self-
defense”—is legally sufficient. Is Moore simply alleging that he made this
statement to at least one deputy, or is Moore adopting as true the content of
the statement, i.e., “I acted in self-defense”? We do not reach this question
because, even if framed as a positive statement in which Moore affirmatively
asserts he acted in self-defense, it is a conclusory allegation that did not
serve to satisfy his threshold pleading requirement.

                                      13
the threat or the cuts led Moore to reasonably believe he had to resort to the

use of deadly force upon Stevens. We do not know any of this because the

motion fails to allege the necessary conduct, statements, sequence, timing,

and other circumstances surrounding the relevant actions by Stevens (a

threat allegedly made and two cuts allegedly “caused by” Stevens), and the

relevant action by Moore (shooting Stevens in the abdomen with a shotgun).

      IV.   CONCLUSION

      The allegations in Moore’s motion were legally insufficient to raise “a

prima facie claim of self-defense immunity from criminal prosecution” under

section 776.032(4).    In the absence of a legally sufficient motion, the

statutory burden never shifted to the State to overcome the claim of self-

defense immunity by clear and convincing evidence. The trial court erred in

denying the State’s motion to strike the motion to dismiss. No evidentiary

hearing should have been held, and no ruling on the merits should have been

made. 4

      We therefore reverse the trial court’s order of dismissal and remand

for reinstatement of the charges and for further proceedings consistent with

this opinion.



4
  We express no opinion on whether defendant may file an amended or
renewed motion on remand.

                                     14